DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: in the specification, par[0036], “at least one of the following criteria should be considered to determine whether the packet retransmitted by the receiver is self-decodable or non-self-decodable” should be changed to “at least one of the following criteria should be considered to determine whether the packet retransmitted [by] to the receiver is self-decodable or non-self-decodable”.  
Further, in par[0051], page 16, examiner believes “(470)” should be changed to “ (460)”. Further, the content of block 470 in fig.4 should be changed to “ transmit [bad] good HARQ status to Transmitter”.
Drawings
The drawings shown in fig.3 are objected to under 37 CFR 1.83(a) because they fail to show:
  According to the specification, par[0042] fig.3 is objected to because  “label 350” ( REQUEST SELF-DECODABLE TB) should be changed  to “ label 360”; and label “ 360” ( REQUEST NON-SELF-DECODABLE TB) should be changed to “ label 370”.
Fig.4 is objected to because it describes steps 460,470 as “TRANSMIT BAD HARQ STASUS TO TRANSMITTER”. Examiner believes one of them is BAD HARQ  (step 460) and the other is GOOD HARQ (step 470). Please make correction.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4,8,13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
  In claims 4,8,13 the claimed limitations do not clearly describe what is meant by “ the number of early stopping code blocks during decoding” which is not clearly supported by the specification described on par[051], page 16. What is performed on the early stopping code block ? Examiner believes the description on para[0051] does not support steps 450,460,470 shown in the fig.4. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Classon et al. (US Pat.6,700,867).
In claims 1,5,9,10 Classon et al. discloses a method by a transmitter for transmitting data, comprising: transmitting a data packet to a receiver (see col.5; line 65 to col.6; line 5; and fig.4A, step 420; BS 120 sends self-decodable /non-self-decodable packets to UE 110); Receiving hybrid ARQ (HARQ) feedback information based on a decoding result of the data packet ( see col.13; lines 31-40; and fig.4A, step 425; col.18; lines 3-7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessfully decoding of a data packet to the BS 120; or transmits a self-decode request indicating whether a retransmission of a data packet should be self-decodable or non-self-decodable); generating a data packet to be retransmitted based on the HARQ feedback information ( see fig.5; steps 510,515,520 and col.18; line 40 to col.19; line 5; based on the NACK received and self-decode request, the BS 120 would generate self-decodable block ( step 520) or non-self-decodable block of data (step 515)); and
transmitting the data packet to be retransmitted to the receiver ( see fig.5; step 525; col.19; lines 6-10; transmitting the encoded packets as either self-decodable block ( step 520) or non-self-decodable block of data (step 515)); 
wherein the HARQ feedback information includes an acknowledgment (ACK) or a negative-acknowledgment (NACK) and information indicating an HARQ status of the data packet ( see col.13; lines 31-40; and fig.4A, step 425; col.18; lines 3-7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessfully decoding of a data packet to the BS 120; or transmits a self-decode request indicating whether a retransmission of a data packet should be self-decodable or non-self-decodable> see further in col.8; lines 7-14; receiver communicates to the transmitter several status indicators including the receiver fully receives the data packet, receives the packet but unable to decode; and unable to receive the packet and unable to decode it).
In claims 2,6,11,14  Classon et al. discloses wherein the information indicating the HARQ status of the data packet indicates that the packet to be retransmitted is self- decodable or non-self-decodable (see col.13; lines 31-50; and fig.5, steps 510,515,520; col.18; line 65- col.19; line 7; the HARQ feedback generator 260 of UE 110 transmits a NACK, upon unsuccessfully decoding of a data packet to the BS 120; or transmits a self-decode request indicating whether a retransmission of a data packet should be self-decodable or non-self-decodable. The self-decode request indicates that a self-decodable/ non-self decodable packet associated with the data packet is generated at the transmitter).
In claims 3,7,12,15 Classon et al. discloses wherein the information indicating the HARQ status of the data packet indicates at least one of a status of an HARQ buffer storing the data packet (see col.14; lines 40-45; fig.2; HARQ feedback generator 260 generates a feedback signal in response to availability of HARQ memory in instances where decoding of packets is proceeding well) or a decoding status (see col.10; lines 5-20; channel decoder 220 decodes the data packet, generates decoder status depending whether the decoding was successful).
In claims 4,8,13 Classon et al. discloses wherein the HARQ feedback information is generated based on at least one of the number of code blocks in which an error occurs as the decoding result among code blocks included in the data packet (col.10; lines 30-35; the channel decoder 220 verifies that there is no errors using the CRC) or the number of early stopping code blocks during decoding among code blocks included in the data ( examiner broadly considers the claimed “ early stopping code block” as “comparing the number of code blocks to a threshold value to determine a HARQ status” as shown in para[0051], page 16. Classon et al. discloses in col.10; lines 30-55; the channel decoder 220 verifies that there is no errors by comparing a decoding metric to a predetermined decoding threshold to determine the data packet decoding is unsuccessful). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al. ( US Pat.8,402,333; Device and Method For Transmitting Data).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092.  The examiner can normally be reached on M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413